DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments, filed on 01/19/2022, have been fully considered and are persuasive.  
The indicated allowability of claims 32-33 are withdrawn in view of the newly discovered reference(s) to Kost (USPN 2009/0169022).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim 31 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Andrys et al (USPN 2011/0298538).
	Regarding claim 31, Andrys discloses a device protection circuit (200, see figure 2), comprising: an amplifier (a power amplifier 220) comprising a transistor (a bipolar transistor, see par. 0029); a current sensing circuit (a sensing resistor 238, 235, see par, 0032) capable of measuring a current in the transistor;
a feedback circuit (258) capable of generating a feedback signal based on a comparison between the current in the transistor and a programmable reference threshold (a programmable reference threshold circuit 500) (see par. 0034, 0031): and a protection circuit  (a bias circuit 264) capable of reducing the current in the transistor in response to the feedback signal indicating that the current in the transistor is above the programmable reference threshold (by reducing the bias) (see par. 0034).
3.	Claim 32-33 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kost (USPN 2009/0169022).
	Regarding claim 32, Kost discloses a device protection circuit (see figure 1), comprising: 
an amplifier  (102) comprising a transistor (e.g. 130);
a current sensing circuit (160 or  161) capable of measuring a current in the transistor (see par. 0035);
a feedback circuit (170) capable of generating a feedback signal (OCerror signal)  based on the current in the transistor; and
a protection circuit (110) capable of completely attenuating a magnitude of an input signal (such as an audio input  signal, see par. 0003) provided to a gate terminal of the transistor  (130) in response to the feedback signal indicating that a magnitude of the current in the transistor is above a threshold (e.g. see par. 0003, 0030).
Regarding claim 33, Kost discloses a device protection circuit (see figure 1), comprising: 
an amplifier (102) comprising a transistor (130);
a current sensing circuit (160 or 161) capable of measuring a current in the transistor (e.g. see par. 0035);
a feedback circuit (170) capable of generating a feedback signal (OCError signal) indicating a magnitude of the current in the transistor, and
a protection circuit (110, see figure 1)  capable of proportionately attenuating a magnitude of an input signal (such as an audio input is proportionally reduced in response to the overcurrent in the transistor 130) provided to a gate terminal of the transistor in response to  the magnitude of the current in the transistor (e.g. see par. 0003, 0030).
Allowable Subject Matter
4.	Claims 34-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Claims 19-30, 38-39 are allowed over prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A circuit for providing an output signal to a load, comprising: a third circuit coupled to the gate terminal of the transistor, the third circuit being capable of receiving a second input signal and generating the first input signal based on the feedback signal and the second input signal, a magnitude of a voltage of the first input signal being less than a magnitude of a voltage of the second input signal in response to the feedback signal indicating that the magnitude of the current in the transistor is above the threshold as recited in claim 19.
A device protection circuit, comprising: the current sensing circuit comprises a current sense resistance coupled in series with the transistor, a first programmable level-shifter coupled to a first terminal of the current sense resistance, and a second programmable level- shifter coupled to a second terminal of the current sense resistance; and the feedback circuit comprises a difference detector capable of comparing the current in the transistor with a reference voltage and generating the feedback signal based on the comparison as recited in claim 38.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836